DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed August 13, 2019 is acknowledged and has been entered.  Claims 1-51 have been canceled.  Claims 52-71 have been added.

2.	Claims 52-71 are pending in the application and are currently under prosecution.

Information Disclosure Statement
3.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 52-71 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2017/063918), namely November 30, 2017.

Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is BiaCore™; see, e.g., paragraph [0183] at page 57 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 52-71 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 52-71 are indefinite for the following reasons: 
	(a)	Claim 1 is drawn to a method of inhibiting tumor growth in a subject but it is unclear if the subject matter that is regarded as the invention is a method for preventing (and thereby inhibiting tumor growth) in a subject or a method for treating an existing tumor in a subject (diagnosed has having a tumor).  Notably the subject is not defined by the claim as being a subject known to have a tumor and so it might be presumed that the subject need not have a tumor at the time of treatment (in which the case the claimed invention would be intended for use in preventing cancer in a subject).  This would be reasonable since according to the disclosure in paragraph [081] at page 23 of the specification “those in need of treatment include those already with the disorder; those prone to have the disorder; and those in whom the disorder is to be prevented”.1  This is a critical issue for any of several different reasons but to name one it must be clear what subject matter is regarded as the invention such that it can be determined whether the 2 of an antibody that specifically binds to the extracellular domain (ECD) of human TIGIT, but it is unclear if the amount that is administered to the subject is an amount effective to inhibit tumor growth in the subject or an amount that causes some other unspecified therapeutic effect. 
If the subject to be treated need not actually have a tumor at the time, it would seem likely that the amount of the antibody that is administered to the subject to prevent the formation and growth of a tumor in the subject may not be the same as the amount of the antibody that is administered to the subject in order to treat an existing tumor by inhibiting its growth; but curiously, if the invention is to be used to prevent tumor formation and growth in the subject, how might it ever be known or ascertained what amount of the antibody must be administered to achieve that objective?  One could never be sure if the amount administered was effective to prevent a tumor that may never have developed in the first place.  
As an aside, if the invention is to be used to prevent the formation and growth of a tumor in a subject, how then might it ever be determined if the tumor is resistant or refractory to treating with a PD-1 or PD-L1 antagonist (as in accordance with claims 56 and 68) or a tumor that expresses PVR or PVRL2 (as in accordance with claim 60) or  a tumor that comprises TILs or regulatory T cells (as in accordance with claim 64)?  If the objective of preventing a tumor is to be met, a tumor cannot form and if a tumor cannot form a tumor cannot be described as having the recited features.   
Notably according to the disclosure in paragraph [081] at page 23 of the 3  It follows then that the claimed “therapeutically effective amount” of the antibody might be an amount that is determined to effectively increase the killing of tumor cells in the subject (but this need not be the case); but then how might it ever be known or appreciated if an amount administered to a subject prone to a tumor is an amount that is effective to increase the killing of tumor cells, which should not ever amass so as to be detectable if the objective of preventing the disease or condition is met?
	Nevertheless, even if the subject were to be a subject having a tumor, it would still not be clear what amount of the antibody must be administered to the subject because it is not clear precisely what therapeutic effect must be achieved.  The amount that is administered to the subject may be an amount that is effective to inhibit tumor growth in the subject but according to the disclosure it might be amount that is effective to cause a reduction in the number of tumor cells or perhaps the size of a tumor or it might be an amount that is effective to completely eradicate tumor cells in the subject; but in light of the disclosure it might an amount that  is effective to increase an immune response in the subject or improve the quality of life of the subject.  Presumably different amounts of the antibody are administered to achieve different effects.  
So, then, what is the subject matter that is regarded as the invention?  What effect must be achieved by the administering of “a therapeutically effective amount” of the 
Again this is an important issue because, as more thoroughly addressed below, an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, but it is also important that the claims be amended to provide a clear measure of what an applicant regards as the invention so that it can be determined by the Office whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention
There is a vast difference between treating a subject to prevent a tumor and treating a subject having a tumor to reduce the size of the tumor; similarly there is a vast difference between treating a subject having a tumor to reduce the size of the tumor and providing relief for the subject of pain associated with the presence of a tumor in the subject.  This is because one might practice the claimed invention to treat the subject having a tumor to alleviate pain without eliminating tumor cells in the subject or one might increase an immune response in the subject without improving the quality of life of the subject.  
Here it is submitted that the artisan would not be reasonably apprised of the metes and bounds of the subject matter that is regarded as the invention because it is not evident what therapeutic effect must be achieved in practicing the claimed invention or how it must be ascertained what amount of the antibody must be administered to the subject so as to cause the sought-after or desired effect.  
Claims that recite “effective amount” without stating the function that is to be achieved are indefinite.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  Here, while it is clear that the claims are drawn to therapeutic methods, it is unclear what therapeutic effects must be achieved by the practice of the inventions, as claimed.  Once again the amount that is effective to achieve one effect may not be 4, but moreover it is recognized that the various endpoints and extents that define effective treatment are of a more conditional or qualitative nature.  So, while the effective amount of the substance is understood to be “therapeutic”, it is submitted that the expected or desired effect that is to be achieved in the practice of the claimed invention, unless more particularly defined, is highly subjective and would tend to vary substantially.  
So, for these reasons, it is submitted that one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the invention by the claims such that it would be apparent what subject matter infringes and what subject matter does not.5
(b)	The claims use the designations “PD-L1” and “PD-1: as the sole means of identifying the polypeptides to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. 
Indeed that seems to be the case in this instance since, for example, it appears that “PD-L1” may also be known by a number of other aliases that include: “CD274”, “B7-H”, “B7H1”, “PDCD1L1”, and “PDCD1LG1”.
In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene6; as another example, a single 7.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations “PD-L1” and “PD-1” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met.
In this case is important that it be understood to which particular proteins having the designations “PD-L1” and “PD-1” the claims are directed because the claimed invention comprises determining if a tumor is resistant or refractory to treatment with an antagonist of one or the other or both of these proteins and/or because the subject must be a subject that was previously treated with an antibody that binds to one or the other of these proteins; and notably the “subject” to who the claims are directed is not necessarily a human but might be any given animal (e.g., a mammal such as a dog or a cat)8, so that it cannot be presumed that “PD-L1” and “PD-1” are human proteins. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
(c)	Claim 57, which depends from claim 56, recites, “wherein there is tumor growth recurrence after treatment with a PD-1 antagonist or a PD-L1 antagonist”.  This recitation renders the claim indefinite because the claims do not recite a step by which the tumor in the subject is treated with a PD-1 antagonist or a PD-L1 antagonist and it is unclear if the method that is regarded as the invention is a method that comprises a step is.  
If the subject matter that is regarded as the invention is a method that does not comprise a step by which a tumor is treated with a PD-1 antagonist or a PD-L1 antagonist, then it is suggested that the claim should be rewritten to recite, for example, “wherein the tumor was previously treated with a PD-1 antagonist or a PD-L1 antagonist and tumor growth recurrence was observed after the treatment”.  
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that 
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 52-71 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had 
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
10 by administering to the subject a therapeutically effective amount of an antibody that specifically binds to the extracellular domain of human TIGIT.
To begin, there appears to be no factual evidence to support the assertion that the invention can be used to treat an established tumor in any given animal (e.g., a dog) and it would not ordinarily be presumed a priori that administering to the subject a therapeutically effective amount of an antibody that specifically binds to the extracellular domain of human TIGIT will be effective to treat a tumor in any given animal, unless it was known that the antibody is an antibody capable of cross-reacting to bind to not only human TIGIT but also the TIGIT polypeptide occurring in the animal.  In this case, it is disclosed that the claimed antibody binds to human TIGIT, but does not appear to describe the antibody as having the ability to cross-react to bind the TIGIT polypeptide of any other animals (e.g., dogs).  In fact at page 90 the specification discloses that the exemplary antibody used in the experiments described, namely the anti-hTIGIT antibody OMP-313M32 “only binds human TIGIT” (paragraph [0296]).11  The ability of the antibody to bind to a TIGIT polypeptide occurring in an animal other than a human (i.e., a non-human TIGIT polypeptide) must be determined empirically and even then due to differences in the immune systems of different types of animals it should never be presumed that just because it has been found that an anti-human TIGIT antibody is effective to enhance an anti-human tumor immune response in a humanized mouse model12 the same antibody will also be found to be effective in treating tumors in other animals (e.g., dogs).
Here it is aptly noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Furthermore, Applicant is duly reminded that  “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
 “‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify animals having tumors that might be treated using the claimed invention by, e.g., determining if the antibody binds to the TIGIT protein in the animal and if the antibody is used effectively to enhance an anti-tumor immune response in the animal, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to 
Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  Furthermore, for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Rather an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite Id. p. 23.

Again, while one could potentially identify animals (e.g., mammals such as a dog or a cat) having tumors that are effectively treated using the claimed invention, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
In this case, much of the actual inventive work necessary to practice the claimed invention would be left for subsequent inventors to complete and the claims would only serve as invitations to complete that work and finish the inventive process.
In terms of prophylactic treatment, the use of immune checkpoint inhibitors such as the claimed anti-human TIGIT antibody to prevent tumors is not generally investigated because of the likelihood of adverse events, but even so it would seem the prevention of cancer is an intractable proposition, if not now wholly impractical, given, for example, that it is a heterogeneous disease, having widely varying pathologies and etiologies, and that its causes are multifactorial and as yet only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development.  Even so, the specification, which does not describe with any of the necessary clarity and particularity a method for preventing tumor formation in a subject (e.g., a mammal), would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning now to address a different issue, according to the claims the methods comprise administering to the subject an antibody that specifically binds to human TIGIT comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9.  According to the disclosure the antibody to which the claims are directed need not be an intact antibody but might be an antigen binding fragment of an antibody (e.g., a Fab) or it might be a recombinant version of an antibody such as an single chain Fv (scFv) antibody (see, e.g., paragraph [058] at page 17 of the specification).  Furthermore, according to the disclosure the antibody need not be of any particular isotype but might be, for example, an IgG1 molecule or an IgG4 molecule (paragraph [058]).  It follows then that the claimed antibody need not comprise an Fc effector domain and/or may not be of an isotype that is capable of mediated effector functions (e.g., antibody-dependent cellular cytotoxicity (ADCC)) even if it comprises constant domains.  In fact according to the disclosure in some embodiments, the antibody has no ADCC or complement-dependent cytotoxicity (CDC) activity, does not bind an Fc receptor or complement factors, and lacks an effector function (paragraph [0214] at page 65 of the specification).
Yet, it appears that unlike the claimed antibody, which need not be of any particular isotype or even a full length (intact) antibody (e.g., an IgG1 molecule), the only anti-human TIGIT antibody that is particularly described by this application for use in practicing the 13, which according to Harjunpää et al. (Clin. Exp. Immunol. 2020 May; 200 (2): 108-19) is a humanized IgG1 antibody (see entire document; e.g., page 114).
The problem is that it cannot be predicted if any other version of the antibody having the designation “OMP-313M32”, which comprises a heavy chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9, such as, for example, an scFv, which lacks an Fc effector domain, will have or retain the functional attributes of the intact antibody (i.e., “OMP-313M32”).  
This position is supported by the teachings of Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917).  Ingram et al. describes the production of a heavy chain-only antibody fragment against CTLA-4 that lacks an Fc portion and inhibits interactions between CTLA-4 and its ligand, which was derived from Ipilimumab, an antibody that binds to CTLA-4 and acts as an immune checkpoint inhibitor, and reports their finding that the single domain VHH antibody is not effectively used to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligands; see entire document (e.g., the abstract).  Ingram et al. discloses that fusing the murine IgG2a constant region to the VHH antibody greatly enhanced its antitumor effectiveness, thus concluding that the effectiveness of the anti-CTLA-4 antibody, when used as an immune checkpoint inhibitor, requires an Fc domain (see, e.g., the abstract).
In this case, the antibody that is used binds to a different immune checkpoint, namely TIGIT, but even so it should be evident that one cannot presume a priori that any given fragment or structural variant of the antibody having the designation “OMP-313M32”, which comprises a heavy chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9, such as, for example, an scFv, which lacks an Fc effector domain, will have or retain the functional attributes of the intact antibody (i.e., “OMP-313M32”).  Rather it is submitted that in view of the teachings of Ingram et al. it should be evident that there is a need to 
This position is further supported by the teachings of Kipps et al. (J. Exp. Med. 1985 Jan 1; 161 (1): 1-17).  Kipps et al. teaches antibodies of identical binding affinity and specificity, but which are comprised of distinct Fc domains, either have a varying ability to mediate ADCC or lack the ability all together; see entire document (e.g., the abstract).  Kipps et al. found that for the antibody tested, the murine IgG2a isotype was the most effective in directing ADCC by human effector cells, whereas the murine IgG2b directed intermediate levels of ADCC activity, but IgG1 was inactive; see, e.g., the abstract.  If follows then that if the Fc domain of the anti-TIGIT antibody is essential to the activity that has been observed when using antibody OMP-313M32, if the isotype of the antibody is altered, or if the antibody comprises constant domains derived from a non-human animal, the antibody may not have or retain the functional attributes of antibody OMP-313M32 and may not be found to be effectively used to treat a tumor in any given animal.   
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Thus, it is submitted that the disclosure describing the claimed subject matter fails 

10.	Claims 52-71 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claimed invention taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims,
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice14), it cannot be practiced without undue experimentation.
With regard to the assertion that the claimed invention is effectively used prophylactically, it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
In this instance the only ways for a person of ordinary skill to discover undisclosed claimed embodiments of the method, which are effectively used to treat a tumor in any 
While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can be predictably used as intended to prevent or treat a tumor by inhibiting tumor growth in any given subject.  Instead, it is submitted that there is evidence only that the claimed invention can be predictably practiced as intended to treat a tumor in a human or a humanized mouse bearing a human tumor.15
  Finishing the inventive process in this case to discover which animals bearing tumors effectively treated using the claimed invention may be akin to searching for the proverbial “needle in a haystack”, where we do not actually know if the needle exists. Therefore, once again, given the facts, and in particular the unpredictable nature of the art, it is clear that practicing the full scope of the claims would require substantial trial and error without an assurance of success.
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Adding to the reasons why it appears that the claimed invention is not reasonably enabled by the instant specification’s disclosure thereof, it is noted that the art is highly unpredictable and it is often very difficult to extrapolate upon the results of a limited number of experiments conducted using an animal model and only certain types of tumors (e.g., melanomas) to accurately predict the outcome of using a candidate therapeutic agent to treat any of a wide variety of etiologically and pathologically distinct types of tumors in human cancer patients.  Engineering a mouse to express human immune cells does not make the mouse human.  Even in the case of the Hu-NSG mouse16, it is apparent that the immune system of the human is not faithfully recapitulated in the mouse.17  Given the intricacies of the immune system, which is composed of a number of very different types of cells, which function in different manners and which have markedly different structural (phenotypic) characteristics, as well as the fact that there are considerable differences between the immune systems of mice and humans, the use of the mouse model does not in general substitute for or render clinical trials obsolete or unnecessary.  In point of fact, Gura (Science. 1997; 278: 1041-1042), for example, teaches that researchers are faced with the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile (abstract).  Because of a lack of predictability, Gura discloses that often researchers merely succeed in developing a therapeutic agent that is useful for treating the animal or cell that has been Nature. 2006 Aug 7; 442: 739-741) reports, despite their present indispensableness, mouse models, such as xenografts, have only limited utility in predicting the clinical effectiveness of anticancer treatments; see entire document (e.g., page 739, column 2).  Dennis explains there is a “laundry list” of problems associated with the use of mice to model human diseases, such as cancer (page 739, column 1).  Accordingly, Dennis reports, “[a]lthough virtually every successful cancer drug on the market will have undergone xenograft testing, many more that show positive results in mice have had little or no effect on humans, possibly because the human tumours are growing in a foreign environment” (page 740, column 1).  Therefore, quoting Howard Fine, Dennis concludes: “ ‘Mice are valuable but they are, after all, still mice’ ”, suggesting the best study subject will always be the human (page 741, column 3).   
Notably a clinical study of OMP-313M32, an anti-human TIGIT antibody encompassed by the instant claims, in subjects with locally advanced or metastatic solid tumors was begun but terminated by the sponsor with no results posted.18  
Then, with particular regard to the claimed invention, it has been suggested by Perez-Santos et al. (Expert Opinion on Therapeutic Patents. 2020; 30 (2): 83-6) that the disclosure of a very similar invention by WO2018102536, which is the published international application of PCT/US2017/063918 to which the instant application claims 
Therefore, once again, it is submitted that it appears that what Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, as noted above, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).  “Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).

If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 52, 54, 55, and 64-66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0069241-A1, as evidenced by Lee (Mediators Inflamm. 2017; 2017: 5458178; pp. 1-10).
Applicant is reminded, as explained above, claims 52-71 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So, here because claims 52, 54, 55, and 64-66 are rejected under 35 U.S.C. § 112(a), and this application is the national stage entry of the international application PCT/US2017/063918, the effective filing date of the claims is deemed the filing date of the international application, namely November 30, 2017; and therefore U.S. Patent Application Publication No. 20210069241-A1 is prior art.
U.S. Patent Application Publication No. 2021/0069241-A1 (Riddell et al.) teaches a method for treating a solid tumor comprising administering to a subject having a solid tumor an effective amount of an inhibitor of TIGIT or more particularly the anti-human TIGIT antibody designated OMP-313M32; see entire document (e.g., claims 1 and 4; and 
To be clear, the anti-human TIGIT antibody designated OMP-313M32, which is described by the prior art, is believed to be indistinguishable from the claimed antibody.19  Then, with regard to claims 64-66, although Riddell et al. does not expressly teach that the tumors in the subject treated with the anti-human TIGIT antibody comprise TILs or regulatory T cells, as evidenced by Lee, it should be expected that these cells will be present in the tumor to be treated (as that is generally the case).20  Then, with regard to claim 57, although the prior art does not appear to disclose that “tumor growth recurrence”, per se, is observed in the subject following prior treatment with a PD-1 or PD-L1 antagonist, it is understood that the tumor that is resistant or refractory to this treatment is or may be a tumor that becomes resistant or insensitive to the treatment such that it continues to grow despite some initial reduction in its size.  
Accordingly, absent a showing of any difference, it is submitted that the disclosure by Riddell et al. anticipates the claimed invention.  

13.	Claims 52-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0131267-A1.
Applicant is reminded, as explained above, claims 52-71 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So, here because claims 52-71 are rejected under 35 U.S.C. § 112(a), and this application is the national stage entry of the international application PCT/US2017/063918, the effective filing date of the claims is deemed the filing date of the international application, namely November 30, 2017; and therefore U.S. Patent Application Publication No. 20200131267-A1 is prior art.
	U.S. Patent Application Publication No. 2020/0131267-A1 (Carvalho et al.) teaches a method for treating a cancer comprising administering to a subject having the cancer an effective amount of an antibody that binds to TIGIT and inhibits its ability to bind to CD155 or more particularly the anti-human TIGIT antibody designated OMP-313M32; see entire document (e.g., paragraph [01622]).  Carvalho et al. teaches the cancer to be treated is any of many different types including, e.g., colorectal cancer (without MSI or microsatellite instability), Merkel cell carcinoma, and head and neck squamous cell carcinoma; see, e.g., paragraph [0118].  Carvalho et al. teaches the tumor cells in the subject express PVR (CD155) and/or PVRL2 (CD112); see, e.g., paragraph [01741].  Carvalho et al. teaches the tumor to be treated comprises Tregs (regulatory T cells) and tumor infiltrating lymphocytes (TILs); see, e.g., paragraphs [01810] and [01811].  Carvalho et al. teaches the cancer in the subject, which is to be treated using the disclosed method, is a cancer that has been found to resistant or refractory to prior treatment with a PD-1 or PD-L1 antagonist; see, e.g., paragraph [01199] and [01818].  Carvalho et al. teaches the antibody is administered once every week or every 2, 3, or 4 weeks (see, e.g., paragraph [0232]).
To be clear, the anti-human TIGIT antibody designated OMP-313M32, which is described by the prior art, is believed to be indistinguishable from the claimed antibody.21     
22  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

17.	Claims 64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0069241-A1, as evidenced by Lee (Mediators Inflamm. 2017; 2017: 5458178; pp. 1-10).
	The claims are herein drawn to the method according to claim 64, wherein the antibody that binds to TIGIT is administered once every 1, 2, 4, or 4 weeks (claim 67).
	Riddell et al. teaches that which is set forth in the above rejection of claims 52, 54, 55, and 64-66 under 35 U.S.C. 102(a)(2) but does not expressly teach the antibody is administered once every week or every 2, 3, or 4 weeks.
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered the antibody once every week or every 2, 3, or 4 weeks.  This is because antibodies are routinely and conventionally administered repeatedly once every week or every 2, 3, or 4 weeks so as to achieve longer lasting and ultimately greater effectiveness.
Notably it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
  
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
19.	Claims 52-71 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 17/119,883.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
20.	No claim is allowed.


Park et al. (Cancer Res. 2017 July 1; 77 (13 Suppl.):  2003; pp. 1-4) teaches the anti-human TIGIT antibody designated OMP-313M32 and discloses that the antibody was administered to immunodeficient mice reconstituted with human immunoprogenitor cells bearing patient derived melanomas; and Park et al. teaches the antibody was effectively used to inhibit melanoma tumor growth (abstract).
	Clinical Trial NCT03119428 (A Study of OMP-313M32 in Subjects With Locally Advanced or Metastatic Solid Tumors); Posted April 18, 2017; pp. 1-8) describes a trial in which subjects are treated by administering the anti-human TIGIT antibody OMP-313M32 as a single agent or in combination with the anti-PD-1 antibody Nivolumab.
WO2018102536-A1 teaches treating tumors in subjects using the anti-human TIGIT antibody OMP-313M32 alone or in combination with the anti-PD-1 antibody Nivolumab. 
Each of U.S. Patent Application Publication Nos. 2019/0010246-A1, 2019/0365861-A1, 2020/0024351-A1, and 2020/0181274-A1 teaches treating tumors in subjects using the anti-human TIGIT antibody OMP-313M32 alone or in combination with an anti-PD-1 antibody that blocks binding of PD-1 to its ligands and/or more particularly Nivolumab. 
Each of U.S. Patent Application Publication Nos. 2020/0102538-A1 and 2019/0284269-A1 and U.S. Patent No. 10,731,128 teaches a method for treating a cancer comprising administering to a subject having the cancer an effective amount of an antibody that binds to TIGIT and inhibits its ability to bind to CD155 or more particularly the anti-human TIGIT antibody designated OMP-313M32.

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
April 30, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
        2 The term “effective amount” is defined by the specification in paragraph [088] at pages 22 and 23 to mean: “an amount of an agent, an antibody, a polypeptide, a polynucleotide, a small organic molecule, or other drug effective to ‘treat’ a disease or disorder in a subject such as, a mammal”; so it follows that a therapeutic effective amount of the antibody is an amounts of the antibody that is effective to “treat” a disease or disorder (e.g., a tumor) in mammalian subject, where, as further discussed, “to treat” is defined to mean “both (1) therapeutic measures that cure, slow down, lessen symptoms of, and/or halt progression of a diagnosed pathologic condition or disorder and (2) prophylactic or preventative measures that prevent or slow the development of a targeted pathologic condition or disorder” (paragraph [081]).  Thus, inasmuch as it would seem the claimed method is intended for use in preventing or treating a tumor in mammalian subject, the “therapeutically effective amount” of the antibody may be the amount that is necessary to either prevent or treat the tumor in the subject. 
        3 However, Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
        4 So, e.g., the amount of the antibody that must be administered to a mammalian subject to prevent the formation of a tumor may be very different from the amount that must be administered to reduce tumor burden in a mammalian subject already afflicted by a tumor.
        
        5 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        6 As an example, it is known that alternative splicing of the gene encoding human “PD-L1” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “PD-L1”. See, e.g., Brodská et al. (Cancer Immunol. Res. 2016 Oct; 4 (10): 815-819) (see entire document; e.g., the abstract).
        
        7 In this instance, it appears both “PD-1” and “PD-L1” are designations referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        
        8 See the definition of the term “subject” in paragraph [077] at page 22 of the specification.
        9 See M.P.E.P. § 2172 (II).
        10 At page 22 the specification defines the term “subject” as inclusive of any given animal (paragraph [077]).
        
        11 Here too it is noted that according to Park et al. (Cancer Res. 2017 July 1; 77 (13 Suppl.):  2003; pp. 1-4), anti-human TIGIT OMP-313M32, which appears to have the requisite structural features and is therefore an antibody encompassed by the instant claims, was found not to be capable of cross-reacting to specifically bind to rodent or non-human primate TIGIT polypeptides; see entire abstract.  
        
        12 See Example 1 at page 89 of the specification.
        13 See, e.g., Example 2 at pages 90 and 91 of the specification.
        14 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        15 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.
        16 According to the disclosure the experiments described were performed using a Hu-NSG mouse generated by injecting human hematopoietic stem cells (CD34+ cells) into irradiated immunodeficient NSG mice, which were injected with patient-derived melanoma cells (see, e.g., Example 1 at pages 89 and 90 of the specification).
        
        17 See, e.g., Blümich et al. (PNAS. 2018; 115 (15): 3912-7); see entire document (e.g., page 162 and the discussion at pages 174-178).
        18 See https://clinicaltrials.gov/ct2/show/NCT03119428. 
        19 This is reasonable given the disclosure in the specification at, e.g., pages 89 and 90, which describes the antibody as one that is designated OMP-313M32. 
        . 
        20 Because the Office lacks the facilities and resources for examining and comparing Applicant's product and/or method with the product and/or method of the prior art in order to establish that the product and/or method of the prior art does not possess the same material, structural, and functional characteristics as the claimed product or cause the same effects as the claimed method.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
        
        21 This is reasonable given the disclosure in the specification at, e.g., pages 89 and 90, which describes the antibody as one that is designated OMP-313M32. 
        . 
        22 Because the Office lacks the facilities and resources for examining and comparing Applicant's product and/or method with the product and/or method of the prior art in order to establish that the product and/or method of the prior art does not possess the same material, structural, and functional characteristics as the claimed product or cause the same effects as the claimed method.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).